ACCEPTED
                                                                                 01-14-00539-cv
                                                                     FIRST COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                          9/25/2015 10:48:54 AM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK

                   CAUSE NO. 01-14-00539-CV
                  IN THE COURT OF APPEALS
                          FOR THE                   FILED IN
                                             1st COURT OF APPEALS
              FIRST JUDICIAL DISTRICT OF TEXAS HOUSTON, TEXAS
                        HOUSTON, TEXAS_______________________
                                             9/25/2015 10:48:54 AM
                        TAN DUC USA          CHRISTOPHER A. PRINE
                                                      Clerk
                           Appellant,

                                   v.

                            JIMMY TRAN
                               Appellee.

On Appeal from the Harris County District Court, 309th Judicial District
                       Harris County, Texas
                       Cause No. 2010-48243

APPELLANT TAN DUC USA’S RESPONSE OPPOSING APPELLEE
 JIMMY TRAN’S MOTION TO EXTEND AND BIFURCATE HIS
  DEADLINES FOR FILING BRIEF AS APPELLEE AND CROSS
                     APPELLATE

                           Tan Duc USA, Appellant
                           Keryl L Douglas, Atty. of Appellant Tan Duc USA
                           Texas Bar No. 24060880
                           5804 Bayou Bend Court, Houston, TX 77004
                           Tel. 713-819-9945 Fax         713-589-6823

                           Jimmy Tran, Appellee/Cross Appellate
                           Matthew Muller, Attorney for Appellee Tran
                           Texas Bar No. 14648450
                           1445 N. Loop West, Ste 760, Houston, TX 77007
                           Tel. 713-227-1888 Fax         713-227-1881

                           Maya Dang, Appellant
                           Alan B. Daughtry, Counsel for Appellant Dang
                           Texas Bar No. 00793583
                           3355 West Alabama, Ste 444, Houston, TX 77098
                           Tel. 281-300-5202 Fax 281-404-4478

                                                                           1
   APPELLANT TAN DUC USA’S RESPONSE OPPOSING APPELLEE
    JIMMY TRAN’S MOTION TO EXTEND AND BIFURCATE HIS
     DEADLINES FOR FILING BRIEF AS APPELLEE AND CROSS
                        APPELLATE

To This Honorable Appeals Court, comes now Tan Duc USA, Appellant here and

Co-defendant below, and files this Response Opposing Appellee Jimmy Tran’s

Motion to Extend and Bifurcate His Deadlines for Filing Briefs as Appellee and as

Conditional Cross Appellate, and would show the Court the following:

   1. This court issued new briefing schedule On August 25, 2015 with deadline

      of September 24, 2015 for Appellant Tan Duc USA to file its Amended

      Brief and for Appellee/Conditional Cross Appellate Jimmy Tran to file his

      briefs, with notice of no further extensions.

   2. Appellant Tan Duc USA filed its Amended Brief.

   3. Appellee Jimmy Tran filed neither his Appellee Brief in Response to

      Appellant Maya Dang, nor his Conditional Cross Appellant Brief, but rather

      a Motion to again extend deadlines for each of 3 weeks and 1 month,

      respectively.

   4. Counsel for Jimmy Tran admitted that he did/does not need the Jury

      questions and instructions he referenced in his motion in order to complete

      Appellee Brief in Response to Appellate Dang’s brief, yet he did not

      complete or file his Appellee Brief, nor Conditional Cross Appellant Brief.

                                                                                    2
5. Counsel for Jimmy Tran did not conference with Counsel for Appellant Tan

   Duc USA, as he admitted in his Certificate of Conference, and as he has

   routinely and discriminately failed or refused to do throughout this appeal.

6. This Honorable Court never issued a directive to Appellee Tran regarding

   filing a “single” brief, or a “bifurcated” brief.

7. Prior agreement regarding single or bifurcated brief referenced by

   Appellee’s counsel also excluded me if and when it took place.

8. Counsel’s Motion Certificate of Conference statement, “by earlier agreement

   with Dang’s current appellant counsel,” is ambiguous or misleading as to

   whether Dang’s Counsel was timely conferenced specifically for this latest

   motion to extend or whether Tran’s attorney is referencing “prior” briefing

   conference earlier, which also must have excluded me from conference as

   Counsel to appellate party, Tan Duc USA, in violation of appellate rules.

9. Tan Duc USA asks that Motion to extend be denied Jimmy Tran as it

   pertains to filing of both Appellee’s Brief in response to Appellant Dang, as

   well as to filing of a Conditional Cross Appellant Brief. Alternatively, if

   extension is granted to one party, I ask that the same extension of time be

   applied to all parties desiring such additional time to file or amend briefs.

10. Tan Duc USA asks that Jimmy Tran and Counsel be cited or sanctioned for

   routinely failing or refusing to conference with Counsel for all parties.


                                                                                   3
                                  CONCLUSION

Appellant Tan Duc USA timely filed its Amended Appellant’s Brief. Appellee and

Conditional Cross Appellant Jimmy Tran filed neither brief as directed by most

recent Order of this Court. Tan Duc USA opposes Jimmy Tran’s Motion to Extend

time to file both his briefs that he missed the September 24, 2015 deadline on. This

Honorable Court stated that no further extensions would be granted for briefing

purposes. Tan Duc USA respectfully asks this Honorable Court to deny Jimmy

Tran’s Motion to Extend and Bifurcate and that Jimmy Tran not be permitted to

late file either brief. Further, Tan Duc USA respectfully asks this Honorable Court

that any extension of time granted to Jimmy Tran be also extended to Tan Duc

USA for purpose of amending Appellant brief if desired.

                                         PRAYER

      WHEREFORE, PREMISES CONSIDERED, for all of the foregoing Tan

Duc USA respectfully asks this Honorable Court to deny Jimmy Tran’s Motion to

Extend and Bifurcate, and that Jimmy Tran not be permitted to late file either brief.

Further and alternatively, Tan Duc USA respectfully asks that if this Honorable

Court does so grant Appellee’s Motion, that any extension of time granted to

Jimmy Tran be also extended to all other appellate parties for filing brief,

responses, or amendments as applicable.




                                                                                    4
                               Respectfully Submitted By:


                               By: _____s/Keryl L. Douglas________
                                    Attorney for Appellant
                                    Tan Duc USA
                                    The Law Office of Keryl L. Douglas
                                    Texas Bar #24060880
                                    5804 Bayou Bend Court
                                    Houston, Texas 77004
                                    713-819-9945 phone 713-589-6823 fax
                                    kerylldouglas@gmail.com


                              Certificate of Service

      As required by Texas Rule of Appellate Procedure, I hereby certify that I
have served this document on all other parties which are listed below by e-file and
email on September 25, 2015 as follows:
                               Jimmy Tran, Appellee
                               Matthew Muller, Attorney for Appellee
                               Texas Bar No. 14648450
                               1445 N. Loop West, Suite 760
                               Houston, Texas 77007
                               Tel. 713-227-1888 Fax         713-227-1881
                               mmuller@texas.net

                               Maya Dang, Appellant
                               Alan B. Daughtry, Counsel for Appellant
                               Texas Bar No. 00793583
                               3355 West Alabama, Suite 444
                               Houston, Texas 77098
                               Tel. 281-300-5202 Fax 281-404-4478
                               alan@alandaughtrylaw.com




                                                                                  5